643 So. 2d 115 (1994)
John C. HERTRICH, Appellant,
v.
Roberta L. HERTRICH, Appellee.
No. 93-2424.
District Court of Appeal of Florida, Fifth District.
October 7, 1994.
*116 John C. Hertrich, pro se.
James P. Beadle of Spira, Beadle & McGarrell, P.A., Palm Bay, for appellee.
PER CURIAM.
We affirm the amended final judgment of dissolution entered by the trial court, except that we modify the judgment by striking from paragraph 14 the following language:
This provision shall be enforceable by the contempt powers of the Court.
Paragraph 14 affects the division of property between the parties by requiring appellant John C. Hertrich to repay a sum of money to appellee Roberta L. Hertrich. Such an order is not enforceable by contempt. See Veiga v. State, 561 So. 2d 1335 (Fla. 5th DCA 1990). See also Owens v. Owens, 578 So. 2d 444 (Fla. 1st DCA 1991).
Judgment AFFIRMED AS MODIFIED.
DAUKSCH, GOSHORN and DIAMANTIS, JJ., concur.